Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Smid et al. (US 2018/0339714, A1), in view of Bartels et al. (US 2015/0120124, A1). 

     Regarding claim 1, Smid teaches a driving assistance apparatus (Smid teaches at least in para. 0010-0011 a vehicle driving system comprising said driving assistance apparatus 12), comprising: 
a memory (the vehicle of at least para. 0010 and 0034-0035 comprises at least one wellknown memory), 

wherein the processor is configured to: 
acquire voice information uttered by a driver (the driving system further in at least para. 0022-0023 is further configured to receive user voice requests information uttered by a driver including voice requests indicating the driver going to sleep, take a nap);
recognize content of the voice information (the system as further implies in at least para. 0022-0023 understands and recognize content of the voice information based on at least further acknowledgement provided by the user);
output information on content of a process based on a recognition result of the voice information before executing the process (para. 0025 further teaches subsequent to the user voice requests, the system ascertains at least road conditions, and indicate or output information to the driver on content of the request process based on a recognition result of the voice information before executing the process); and 
execute the process when an approval signal that approves the execution of the process is input from an operation member (the system of para. 0022 further teaches said execute process when an approval signal or acknowledgement signal 
    However, Smid is silent regarding wherein execute process when an approval signal that approves the execution of the process is input from an operation member disposed on a steering wheel that the driver holds to steer a vehicle.
    Bartels teaches in at least para. 0019 and 0067 a driving assistance system configured for receiving user input commands comprising at least voice commands, operation input commands from an operation member disposed on a steering wheel that the driver holds to steer a vehicle, and said system further adapted to execute a pilot process when an approval signal that approves the execution of the process is input from an operation member disposed on said steering wheel that the driver holds to steer the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smid in view of Bartels  to include wherein said execute process when an approval signal that approves the execution of the process is input from an operation member disposed on a steering wheel that the driver holds to steer a vehicle, as indicated above, as one skill in the appreciate that the pilot mode of Bartels may be combined with at least the self-steering mode of Smid where an acknowledgment signal or that of operation input or approval signal are provided on the steering wheel of the vehicle where the user can safely 

  Regarding claim 2 (according to claim 1), Smid further teaches wherein the processor is configured to: 
determine whether a level indicating a correlation between the content of the process and steering by autonomous driving is equal to or higher than a predetermined level (at least para. 0004 further teaches the system aggregating information before, and during the taking over of the vehicle steering system, the system ascertains risky conditions in at least para. 0018 wherein in at least para. 0020 further determine whether a risk level or a best chance condition level indicating a correlation between the content of the request process for taking a nap 
and output the information on the content of the process when the level indicating the correlation between the content of the process and the steering by autonomous driving is equal to or higher than the predetermined level (para. 0021 and 0025 further teaches the indicating and output information on the content of the nap process or the like when a risk level or best condition level indicating the correlation between the content of the process and the steering by autonomous driving is equal to or higher than the predetermined level).

    Regarding claim 3 (according to claim 2), Smid further teaches wherein the processor is configured to: determine whether a time period for which the driver inputs the approval signal reaches a time period corresponding to the level of the content of the process (determine further in at least para. 0022 and 0025 whether a time requested to doze off or nap is a time period for which the driver inputs the acknowledgment signal reaches a time period corresponding to the level of the content of the process);
and, execute the process when the time period for which the driver inputs the approval signal reaches the time period corresponding to the level of the content of the process (para. 0022 and 0025).

    Regarding claim 4, Smid further teaches in Fig. 1 a vehicle comprising: 
the driving assistance apparatus according to claim 1; 
a microphone configured to receive an input of a voice uttered by a driver and generate voice information (para. 0022 further teaches the received voice request from a user captured by obviously a capturing means known to include at least obviously said microphone);
a meter configured to display information on content of a process (para. 0010 and 0031 further teaches at least a display means 16 comprising at least said meter configured to display information on content of a process); and 
a steering wheel (the car of at least Fig. 1 comprises said steering wheel); 
wherein an operation member is disposed at a position where the operation member is operable by the driver while the driver is holding the steering wheel (para. 0022 further teaches the user activating or deactivate a signal on an operation member disposed obviously at a position where the operation member is operable by the driver while the driver is understoodly capable of holding the steering wheel).


    Bartels further teaches in at least para. 0067 the vehicle comprising the driving assistance system further includes the steering wheel and further in at least para. 0055, and 0067 when the user presses the buttons on the steering wheel to invoke the pilot mode, the user is prompted to confirm and acknowledge said inputs request such as by voice inputs which understoodly may obviously be subsequent to an implied  microphone activation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smid in view of Bartels  to include wherein said steering wheel includes an activation switch that is disposed adjacent to the operation member and activates the microphone, as indicated above, as one skill in the appreciate that the pilot mode of Bartels may be combined with at least the self-steering mode of Smid where an acknowledgment signal or that of operation input or approval signal are provided on the steering wheel of the vehicle where the user can safely approve, inputs or otherwise safely confirm a requested process, through at least as understood in the art, a microphone activation signal, while holding the steering before said driving assistance apparatus takes over the steering or driving of said vehicle, which may further be realized according to known methods to 

     Regarding claim 6, Smid teaches a driving assistance method executed by a driving assistance apparatus (Smid teaches at least in para. 0010-0011 a vehicle driving system comprising said driving assistance apparatus 12), comprising: 
the method comprising: 
acquiring voice information uttered by a driver (the driving system further in at least para. 0022-0023 is further configured to receive user voice requests information uttered by a driver including voice requests indicating the driver going to sleep, take a nap);
 recognizing content of the voice information stored in a memory (the system as further implies in at least para. 0022-0023 understands and recognize content of the voice information based on at least further acknowledgement provided by the user, said voice content as further understood in the art may obviously comprise voice information stored in a speech engine, recognition database or memory);

executing the process when an approval signal that approves the execution of the process is input from an operation member (the system of para. 0022 further teaches said execute process when an approval signal or acknowledgement signal is received that approves the execution of the process input from an operation member).
    However, Smid is silent regarding wherein execute process when an approval signal that approves the execution of the process is input from an operation member disposed on a steering wheel that the driver holds to steer a vehicle.
    Bartels teaches in at least para. 0019 and 0067 a driving assistance system configured for receiving user input commands comprising at least voice commands, operation input commands from an operation member disposed on a steering wheel that the driver holds to steer a vehicle, and said system further adapted to execute a pilot process when an approval signal that approves the execution of the process is input from an operation member disposed on said 


wherein the program causes a processor (the processors of at least para. 0010-0011) of the driving assistance apparatus to: 
acquire voice information uttered by a driver (the driving system further in at least para. 0022-0023 is further configured to receive user voice requests information uttered by a driver including voice requests indicating the driver going to sleep, take a nap);
recognize content of the voice information (the system as further implies in at least para. 0022-0023 understands and recognize content of the voice information based on at least further acknowledgement provided by the user);
output information on content of a process based on a recognition result of the voice information before executing the process (para. 0025 further teaches subsequent to the user voice requests, the system ascertains at least road conditions, and indicate or output information to the driver on content of the request process based on a recognition result of the voice information before executing the process); and 

    However, Smid is silent regarding wherein execute process when an approval signal that approves the execution of the process is input from an operation member disposed on a steering wheel that the driver holds to steer a vehicle.
    Bartels teaches in at least para. 0019 and 0067 a driving assistance system configured for receiving user input commands comprising at least voice commands, operation input commands from an operation member disposed on a steering wheel that the driver holds to steer a vehicle, and said system further adapted to execute a pilot process when an approval signal that approves the execution of the process is input from an operation member disposed on said steering wheel that the driver holds to steer the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smid in view of Bartels  to include wherein said execute process when an approval signal that approves the execution of the process is input from an operation member disposed on a steering wheel that the driver holds to steer a vehicle, as indicated above, as one skill in the appreciate that 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674 
4/20/2021